Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in the Registration Statement (Form S-1) of our report dated September 9, 2008with respect to the financial statements of JPAK Group, Inc. for the years ended June 30, 2008 and 2007 appearing in this Registration Statement.We also consent to the reference to us under the heading “Experts” in the above referenced Registration Statement. /s/ Patrizio & Zhao, LLC PATRIZIO & ZHAO, LLC Certified
